Per Curiam:

This case was submitted at the same time with the case of Moss v. Patterson, just.decided, with the understanding that costs alone were to be adjudged against the party liable therefor.
This was an original action in quo warranto, the other case between the same parties being on error from a contest court. We think Patterson had a right to institute the action, and the contest case being decided in his favor, he is entitled to a judgment for costs of this action against Moss.
It is therefore considered and adjudged that the said H. E. Patterson have and recover as against the said E. M. Moss the costs of this action, taxed at-dollars; and that execution issue therefor.